United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1275
Issued: January 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2009 appellant timely appealed the March 13, 2009 nonmerit decision of the
Office of Workers’ Compensation Programs, which found that he abandoned his request for a
hearing. He also timely appealed the Office’s September 24, 2008 merit decision terminating
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation and
medical benefits effective September 24, 2008; and (2) whether appellant abandoned his request
for an oral hearing.

FACTUAL HISTORY
This case has previously been before the Board.1 Appellant, a 55-year-old tax-examining
technician, was involved in an employment-related fall on August 18, 2005. He has an accepted
claim for lumbago, lumbar sprain, neck sprain, cervicalgia, cervicobrachial syndrome and right
knee sprain. In November 2006, appellant returned to work in a part-time, limited-duty capacity.
He initially worked only four hours a day, but in February 2007 he increased his workday to six
hours. The Office subsequently issued a loss of wage-earning capacity (LWEC) determination
based on appellant’s six-hour work schedule. In a decision dated January 8, 2009, the Board
affirmed the Office’s August 23, 2007 LWEC determination.2
When the case was last before the Board, appellant challenged the Office’s denial of
wage-loss compensation for various periods of temporary total disability between October 2005
and November 2006. He had also been denied compensation for intermittent wage loss for
various periods between June and December 2007. In a decision dated August 29, 2008, the
Branch of Hearings & Review affirmed three separate Office decisions denying wage-loss
compensation for the above-noted periods. The hearing representative based his August 29,
2008 decision, in part, on the February 25, 2008 report of Dr. Jerrold M. Gorski, a Boardcertified orthopedic surgeon and Office referral physician. The Office had referred appellant to
Dr. Gorski to resolve a perceived conflict in medical opinion.
Dr. Gorski diagnosed degenerative arthritis of the neck and lumbar spine, severe
tri-compartmental osteoarthritis of the right knee and obesity. He explained that these conditions
were preexisting and not medically connected to appellant’s work conditions, which Dr. Gorski
characterized as a “sedentary job.” Dr. Gorski further explained that appellant may have had a
temporary aggravation due to the August 2005 work incident; however, his current complaints
were due entirely to his preexisting condition. He also indicated that the employment-related
aggravation would have lasted no more than three months. Dr. Gorski concluded that appellant
had returned to his preinjury status. As to disability, he stated that appellant was totally disabled
due to the work-related conditions “from the date of injury -- [August 10] (sic) until perhaps
[October 6, 2005].”
By decision dated September 25, 2009, the Board set aside the hearing representative’s
August 29, 2008 decision.3 The Board noted, inter alia, that Dr. Gorski’s February 25, 2008
opinion was not entitled to “‘special weight’” because there was no prior conflict in medical
opinion regarding appellant’s claimed disability from October 2005 through November 2006.
The Board further found that Dr. Gorski’s opinion regarding the cause of appellant’s post
October 6, 2005 disability was not properly rationalized.

1

Docket No. 08-401 (issued January 8, 2009); Docket No. 08-2470 (issued September 25, 2009).

2

The Board also affirmed an October 25, 2007 decision denying appellant’s request for review of the written
record.
3

Docket No. 08-2470 (issued August 29, 2008). The Board’s January 8 and September 25, 2009 decisions are
incorporated herein by reference.

2

The Office also relied upon Dr. Gorski’s February 25, 2008 report to terminate
appellant’s compensation and medical benefits effective September 24, 2008. It issued a notice
of termination on August 21, 2008 identifying Dr. Gorski’s “referee examination” as the basis
for its proposed termination of compensation and medical benefits. The Office explained that
this report established a “substantial change” in appellant’s injury-related condition sufficient to
modify the August 23, 2007 LWEC determination.
In response to the August 21, 2008 notice, appellant submitted a February 14, 2008 letter
from the U.S. Department of Health & Human Services. The letter was authored by Dr. Sylvie I.
Cohen, a Board-certified occupational medicine consultant, who offered her opinion on whether
his desire to change his evening work schedule (4:30 p.m. until 10:30 p.m.) to a daytime shift
was considered a reasonable accommodation under the ADA/Rehabilitation Act. Appellant was
undergoing physical therapy and was reportedly too tired to work his evening shift on the days
he attended therapy. Dr. Cohen concluded that his desire to change shifts did not constitute a
request for a reasonable workplace accommodation.
Appellant also submitted a September 15, 2008 letter indicating that he had accepted a
job with the employing establishment’s “SB/SE” collection division. His work schedule was
reportedly Monday through Friday, 7:30 a.m. until 4:00 p.m. Appellant also indicated that his
annual salary was $43,839.00.
In a decision dated September 24, 2008, the Office terminated compensation and medical
benefits based on Dr. Gorski’s referee examination. It also indicated that appellant’s
September 15, 2008 letter further supported that his condition had improved and that he had
“vocationally rehabilitated himself” by accepting a new position with the SB/SE collection
division and “completing” the on-the-job training required to work in that position. The Office
explained that vocational rehabilitation was grounds for modifying the previous LWEC
determination.
In a separate letter also dated September 24, 2008, the Office advised the employing
establishment that appellant had recently informed it that he accepted a job in the SB/SE
collection division. It requested a statement regarding what, if any, training appellant received
for the position.
On October 1, 2008 appellant requested an oral hearing. The Branch of Hearings &
Review acknowledged his request by letter dated October 14, 2008. On December 29, 2008 the
Branch of Hearings & Review notified appellant that his hearing was scheduled for
February 23, 2009. However, the hearing did not occur as scheduled.
By decision dated March 13, 2009, the Office’s hearing representative found that
appellant had abandoned his request for an oral hearing. Appellant had not appeared for the
February 23, 2009 hearing and there was no indication in the record that he contacted the Office
either prior or subsequent to the scheduled hearing to explain his absence.

3

LEGAL PRECEDENT
A wage-earning capacity determination is a finding that, a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.4 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.5 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.6
The burden of proof is on the party seeking modification of the wage-earning capacity
determination.7
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.8 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.9 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.10 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.11
ANALYSIS
In his February 25, 2008 report, Dr. Gorski stated that appellant’s employment-related
aggravation was “temporary ... and would be expected to have lasted no more than [three]
months.” He further stated that appellant was “totally disabled due to the work[-]related
conditions from the date of injury -- [August 10, 2005] (sic) until perhaps October 6, 2005.”
Dr. Gorski opined that any “subsequent disability ... would be due to [appellant’s] underlying
and preexisting condition.” Based on this information, the Office terminated appellant’s
compensation and medical benefits effective September 24, 2008. For the reasons outlined in
our September 25, 2009 decision (Docket No. 08-2470), the Board finds that Dr. Gorski’s
February 25, 2008 opinion regarding the cause of appellant’s post October 6, 2005 disability is
not sufficiently rationalized.
4

5 U.S.C. § 8115(a) (2006); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

5

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

6

Tamra McCauley, 51 ECAB 375, 377 (2000).

7

Id.

8

Curtis Hall, 45 ECAB 316 (1994).

9

Jason C. Armstrong, 40 ECAB 907 (1989).

10

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

11

Calvin S. Mays, 39 ECAB 993 (1988).

4

As previously explained, Dr. Gorski stated that the August 2005 employment-related
aggravation was “temporary ... and would be expected to have lasted no more than [three]
months.” However, he failed to explain why appellant’s temporary aggravation reportedly
ceased within less than two month’s time. The Board found that absent such an explanation, the
October 6, 2005 date identified by Dr. Gorski seemed arbitrary. The Board also found suspect
Dr. Gorski’s opinion that appellant had returned to his preinjury status. Appellant had ongoing
right knee complaints, which he did not have prior to the August 18, 2005 employment injury.
Mindful of these factors, it was difficult to ascertain how Dr. Gorski concluded that appellant
had returned to his preinjury status. Lastly, the Board questioned the emphasis Dr. Gorski’s
placed on appellant’s “sedentary job” in forming his opinion on causal relationship. The Board
noted that it was unclear how appellant’s “sedentary job” duties factored into an opinion on
causal relationship in a traumatic injury claim. In view of these deficiencies, Dr. Gorski’s
February 25, 2008 report is insufficient to justify termination of compensation and medical
benefits. The report is similarly insufficient to warrant modification of the Office’s August 23,
2007 LWEC determination.
The Office also appears to justify modification of the prior LWEC determination based
on appellant’s purported vocational rehabilitation. However, appellant’s unsubstantiated
September 15, 2008 letter does not establish that he has been vocationally rehabilitated. He
claimed to have accepted a full-time position with an annual salary of $43,839.00. However,
there was no information about appellant’s particular duties or when he presumably returned to
full-time employment. The Office’s September 24, 2008 decision indicated that he had
completed on-the-job training required to work in the SB/SE collection division, but there was
no such evidence in the record at the time the Office issued its decision terminating benefits. In
fact, it wrote to the employing establishment that same day inquiring whether appellant had
received any training for the position in the SB/SE collection division.
The Board finds that the record does not justify termination of compensation and medical
benefits. Furthermore, the Office has not otherwise demonstrated a basis for modifying the
August 23, 2007 LWEC determination.
CONCLUSION
The Office has not met its burden to justify termination of benefits. In light of the
Board’s determination on the merits of the claim, the March 13, 2009 decision finding that
appellant abandoned his hearing request is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

